

masimoletterheadlogoa05.jpg [masimoletterheadlogoa05.jpg]




December 15, 2017


Tao Levy    
52 Discovery
Irvine, CA 92618


Dear Tao:


It is with great pleasure that we extend this formal offer to you to join Masimo
as Executive Vice President, Business Development, reporting to Joe Kiani,
Chairman and CEO. You will be assigned to our Irvine office located at 52
Discovery, Irvine, California 92618. If you accept this offer, we would like you
to begin on Wednesday, January 3, 2018.


The purpose of this letter is to offer you employment with Masimo on the terms
and conditions set forth below:
    
Annual Salary:
You will be paid a bi-weekly salary of $12,500, which equates to $325,000
annually.
Bonus Potential:
You will be eligible to receive a bonus of up to 50% of your salary (subject to
increase not to exceed 100% of your base salary), depending on Company,
department, and individual performance, in accordance with the Company’s Bonus
Plan. Your eligibility for a bonus will begin for fiscal year 2018 (for a
potential bonus payable in 2019). Under the Bonus Plan, employees must be
employed on the bonus payment date in order to receive their bonus.
Benefits:
You will be eligible for health/dental and other insurance coverage,
participation in the Company’s 401(k) plan, and paid vacation, holiday and sick
leave. These benefits will be provided in accordance with applicable plan
documents or Company policy. Insurance coverage will begin the first day of the
first month after your employment begins.
Relocation
You agree to relocate your residence from New York to Orange County within 6
months of your start date. The Company will reimburse you up to $20,000 towards
relocation costs in accordance with our Company relocation guidelines and
agreement.



You will be eligible to receive equity awards under Masimo’s Equity Incentive
Plan as determined by the Board of Directors. If you accept this employment
offer, it will be recommended that the Board grant you an option to purchase
25,000 shares of Common Stock, vesting 20% per year over five years with an
exercise price equal to the fair market value of Common Stock at the time the
option is granted. In addition, Masimo will provide you a sign on bonus of
$50,000, subject to applicable taxes and withholdings, payable on the first
Company payroll date after you begin your employment with Masimo. If you
voluntarily terminate your employment with Masimo within the first 12 months,
you will be required to repay the $50,000 sign on bonus within 30 days after
your employment ends.
This offer is contingent upon you (1) signing and returning the Masimo Employee
Confidentiality Agreement, (2) successfully passing the Company’s background
check, reference check and drug screening processes, (3) confirming in writing
that you are not under any contractual or legal restrictions with a previous
employer that may impair your ability to perform your duties for Masimo, and (4)
providing proof of identity and legal authorization to work in the United
States. You are encouraged to discuss any of the attached documents with your
own advisor to the extent you desire.
Employment with Masimo is “at will” and not for a specific term, meaning that
either you or the Company may terminate the employment relationship at any time,
with or without notice and with or without cause. In addition, this means that
Masimo may change the terms and conditions of employment, including without
limitation, pay, benefits, title, duties and location of anything, with or
without notice and with or without cause.





--------------------------------------------------------------------------------





This letter set forth the material terms of our offer of employment, and
supersedes all prior offers, agreements and discussions about employment that
you may have had with any employee of the Company, whether written or oral. The
“at-will” nature of your employment cannot be modified or amended by any
supervisor or by any action of Masimo other than any modification or amendment
in writing signed by both you and the CEO.
Please confirm your acceptance of this offer and agreement to the terms of this
letter by signing below and returning the signed original to me. If we have not
received your signed acceptance by December 20, 2017, this offer will be
withdrawn.
If you have any questions about our employment offer, please feel free to
contact me.
We look forward to having you join our Team.
Sincerely,
/s/ JOE KIANI
 
 
December 15, 2017
 
Joe Kiani
 
 
Date
 
Chairman and CEO
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Accepted and agreed:
 
 
 
 
 
 
 
 
 
/s/ TAO LEVY
 
 
December 20, 2017
 
Tao Levy
 
 
Date
 
 
 
 
 
 






